Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 5, 15 and 18 the phrase “substantially free” is indefinite. No specific definition is found for said phrase in the specification and only some examples and some embodiments of said phrase can be found. Applicant is advised to provide an explicit definition of said phrase based on the support provided in the specification.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “a multicellular organism comprising a cell wall” is confusing. It is unclear how a multicellular organism comprises a cell wall. Usually, the cells constituting the multicellular organism have cell walls. 
In addition, the phrase “reduced RNase activity” in claim 1, is a relative phrase but no reference activity is recited in said claim.
Claims 2-13 are merely rejected for depending from base claim 1. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Guo et al., “Guo” (CN 110699315, 1/17/22) in view of current RNase removal emthods. Guo teaches about a method of preparing protoplasts and extracting DNA therefrom prior to this invention. In pages 2-3 (see English translation of Guo, attached), Guo discloses that maize root tip tissue is prepared and soaked in in fixative solution (which can be “Carnoy 2”, see page 4) followed by the following steps:
  putting the fixed tissue into an enzymolysis solution (which may comprise cellulase, see page 4 of English translation) at temperature range of 30-40 °C, for 4-6 hours in the dark; 
aspirating the enzyme mixture;
centrifuging the filtrate of the enzyme mixture and discarding the supernatant;
preparing a solution of the cells remained in the pellet;
subjecting the cell suspension to sucrose solution for protoplast isolation.
Even though Guo does not explicitly report that its enzymolysis solution is RNAse free, it does mention utilizing RNase free water for its dilution steps throughout its procedure (see for examples pages 4 and 16 of the English translation). Further, the fact that Guo obtains high integrity DNA (see pages 4-5) for its isolated protoplast, supports the notion that its enzymolysis solution inherently has reduced RNase activity, anticipating claims 1, 5-8, 10, 14-15. 
 Regarding claims 4 and 16, it should be noted that the means of purifying Guo enzymolysis solution cannot be considered to a contribution over the prior art in view of the general knowledge of one of ordinary skill before the effective filing of this application.
Further, the types of eukaryotic organism from which the cells are isolated (see claim 9), the enzyme digestion temperature (see claim 13), etc., once again can hardly contribute towards the patentability of this invention as they are well within the skills of one of ordinary skill in the art.
In case applicant believes no explicit mention of RNase free enzymolysis solution is found in Guo, and said art is not anticipatory to this invention, it should be pointed out that before the effective filing of this invention, it would have been obvious to one of ordinary skill in the art to start with the enzymolysis solution of Guo and remove its RNase according to current RNase removal methods. This is because, Guo indirectly guides one of ordinary skill towards the damaging effects of RNase in protoplast preparation method and procedures of removing RNase by column chromatography (such as GMP etc.) or other means are well taught and established in the prior art, rendering claims 1-16 obvious. 
Allowable Subject Matter
Claims 17 and 19 are allowed. This is because the prior art fails to teach or suggest an enzyme mixture for digesting the cell wall of a cell within a eukaryotic tissue comprising at least one of chitinase and/or  glucanase, wherein the mixture has been subjected to a treatment to remove at least 95% of the RNase present before the treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656